In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2151 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

CHAD E. MARMION, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 13‐10035‐004 — Sara Darrow, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 27, 2018 — DECIDED MARCH 15, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  BARRETT, 
Circuit Judges. 
    PER  CURIAM. Chad Marmion asserts procedural challeng‐
es to the 35‐month prison sentence he received after he vio‐
lated  his  supervised  release.  Because  the  district  judge  con‐
sidered  the  relevant  policy  statements  and  explained  her 
reasoning, we affirm the judgment. 
2                                                                 No. 17‐2151 

   A  federal  grand  jury  charged  Marmion  and  three  code‐
fendants  with  conspiracy  to  manufacture  methampheta‐
mine.  They  each  pleaded  guilty,  and  Marmion’s  codefend‐
ants received lengthy sentences (63 months, 144 months, and 
168 months),  while  Marmion  received  relative  leniency. 
He had  faced  a  statutory  minimum  of  at  least  120  months’ 
imprisonment and a guidelines range of 121 to 151 months.1 
But because Marmion provided substantial assistance to the 
government  and  successfully  completed  the  district  court’s 
Pretrial  Alternatives  to  Detention  Initiative,  Chief Judge 
Shadid  sentenced  him  to  just  174  days’  time  served  and  10 
years’ supervised release. 
   Two  and  a  half  years  later,  Marmion’s  probation  officer 
petitioned  to  revoke  his  supervised  release.  The petition  al‐
leged  that  Marmion  had  been  charged  in  state  court  with 
possessing methamphetamine, had failed a recent drug test, 
and had admitted recent use of methamphetamine. 
    The  case  was  reassigned  to  Judge  Darrow,  who  held  a 
revocation  hearing.  At  the  hearing,  the  government  with‐
drew  the  allegation  that  Marmion  had  been  charged  with 
possession  of  methamphetamine.  Marmion  then  admitted 
that  he  had  used  methamphetamine  ten  times  within  the 
previous  six  months  while  on  supervised  release.  Based  on 
this Grade B violation and Marmion’s criminal history cate‐
gory  of  III,  the  judge  calculated  a  maximum  term  of  60 
months’  imprisonment,  with  a  recommended  range  of  8 to 
                                                 
     1  The  government  filed  a  notice  under  21  U.S.C.  §  851  to  increase 

Marmionʹs mandatory minimum to 240 months. Marmion challenged the 
enhancement, but his challenge was never resolved, so the district court 
referred to the 120‐month minimum at sentencing and during the revo‐
cation proceedings. 
No. 17‐2151                                                           3

14  months.  Both  sides  concurred  with  the  judge’s  recitation 
of  the  relevant  policy  statements  and  declined  to  introduce 
evidence  in  aggravation  or  mitigation.  The  government 
asked the judge to impose a 36‐month sentence, and Marmi‐
on asked for a sentence of around 8 months. 
    Judge Darrow sentenced Marmion to 35 months’ impris‐
onment with no additional supervised release. In explaining 
her  choice  of  sentence,  the  judge  twice  referenced  a  policy 
statement that advises that upon revocation “an upward de‐
parture may be warranted” if the defendant’s “original sen‐
tence  was  the  result  of  a  downward  departure,”  U.S.S.G. 
§ 7B1.4  cmt.  n.4.  The  judge  concluded  that  although  a  60‐
month sentence would be reasonable in this case, 35 months 
was  “sufficient,  but  not  greater  than  necessary”  to  promote 
respect for the law, to avoid a disparity with the sentences of 
Marmion’s  codefendants,  and  to  provide  graduated  pun‐
ishment for Marmion’s recurring violations of the law. 
    In this court, Marmion first asserts that “the district court 
did  not  consider  the  guideline  range  during  its  sentencing 
analysis.”  This  assertion  is  patently  false  because  the  judge 
correctly  calculated  the  advisory  range  and  opined—
consistent  with  the  suggestion  in  application  note  4  to  sec‐
tion  7B1.4  of  the  Sentencing  Guidelines—that  the  sentence 
should  account  for  the  downward  variance  that  Marmion 
received  at  his  initial  sentencing.  Thus,  there  is  no basis  for 
Marmion’s  contention  that  the  judge  did  not  use  the  policy 
statement range as the “benchmark” of her sentencing anal‐
ysis. 
   Marmion also faults the district judge for comparing his 
sentence  to  the  substantial  sentences  received  by  his  code‐
fendants.  As Marmion  sees  it,  his  codefendants  were  not 
4                                                          No. 17‐2151 

similarly situated with him because they did not participate 
in the Pretrial Alternatives to Detention Initiative. He asserts 
that the judge instead should have compared his sentence to 
“defendants  whose  supervised  release  was  revoked  for  one 
positive drug test in two years.” 
    Marmion’s argument is wrong for at least three reasons. 
First, Marmion forfeited it by not raising it during the revo‐
cation  proceedings.  See United States  v.  Oliver,  873  F.3d  601, 
607 (7th Cir. 2017). Second, Marmion’s original sentence was 
less  than  five  percent  of  the  statutory  minimum,  which  dis‐
tinguishes  him  from  his  codefendants  and  most  defendants 
facing  revocation.  Finally,  the  judge  necessarily  considered 
the need to avoid unwarranted sentencing disparities when 
she  properly  reviewed  the  relevant  policy  statements.  See 
Gall  v.  United  States,  552  U.S.  38,  54  (2007);  United  States  v. 
Snyder, 635 F.3d 956, 961 (7th Cir. 2011). 
                                                           AFFIRMED